Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ze’ev Friedlander on February 17, 2022.
The application has been amended as follows: 
Replace claim 1 as follows:
A method for managing a first countdown timer, the method comprising the steps of: 
receiving (201) a request to set the first countdown timer to a first time value; 
starting (202) the first countdown timer from a starting point; 
while the first countdown timer has not expired, receiving (203) a request to reset the first countdown timer to said starting point; 
the method being characterized in that it further comprises the steps of: 
letting (204) the first countdown timer expire without altering the first countdown timer;
 setting up (205) a second countdown timer with a second time value that is equal to said first time value minus a difference time between said first 
 starting (206) the second countdown timer after the first countdown timer has expired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NABIL H SYED/Primary Examiner, Art Unit 2683